Citation Nr: 1028559	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-02 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for lumbosacral 
strain, currently assigned a 10 percent evaluation.

2.  Entitlement to a higher initial evaluation for osteoarthritis 
of the right hip, currently assigned a 10 percent evaluation.

3.  Entitlement to a higher initial evaluation for residuals of a 
right shoulder injury, currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of May 
2007, which granted service connection for the disabilities at 
issue; the Veteran appealed the assigned ratings for those 
disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Both the Veteran and his representative have requested that the 
Veteran be afforded another VA examination.  His last examination 
concerning the conditions at issue was in December 2006, five 
months before his separation from service.  As pointed out by the 
representative, the examiner at that time stated that he was 
unable to provide an opinion as to functional impairment.  There 
is also conflicting evidence as to whether the Veteran's major or 
dominant upper extremity is right or left (i.e., whether he is 
right- or left-handed).  In this regard, on the December 2006 VA 
examination, the Veteran was noted to be right-handed, while in a 
January 2008 VA examination (for the purpose of evaluating a left 
shoulder condition), he was noted to be, "by history and 
observation," left-handed.  Because ratings for shoulder 
conditions can depend, in part, on whether the shoulder involved 
belongs to the major or minor extremity, this matter must be 
resolved.  Moreover, the Veteran states that his conditions have 
worsened.  In such circumstances, a new examination should be 
provided.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

With respect to the evaluation of the Veteran's functional 
impairment, the file shows that in August 2007, he applied for 
Vocational Rehabilitation (VR&E) under 38 U.S.C.A. § Chapter 31.  
Evaluations for VR&E often includes an assessment of functional 
capacity, and, accordingly, the VR&E folder should be associated 
with the claims file.  In addition, VA treatment records dated 
from January 2008 to the present should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's Chapter 31 Vocational 
Rehabilitation Folder(s), to specifically 
include the results of any functional 
capacity testing and/or assessments, should 
be obtained and associated with the claims 
file.  

2.  Obtain all VA treatment records dated 
from January 2008 to the present, in 
particular, any record of treatment for, or 
evaluation of (e.g., X-rays, magnetic 
resonance imaging (MRI) scans) low back, 
right hip, and right shoulder conditions.

3.  Then, schedule the Veteran for an 
appropriate VA examination to determine the 
manifestations and severity of his service-
connected low back, right hip, and right 
shoulder disabilities.  The claims folder 
must be provided to the examiner for review 
in connection with the examination.  In 
addition to range of motion studies, the 
examiner should also comment on any 
functional impairment resulting from painful 
motion, weakness, fatigability, repetitive 
motions, and/or incoordination.  If feasible, 
these determinations should be expressed in 
terms of the degree of additional range of 
motion lost.  The examiner should describe 
the extent to which any such impairment is 
supported by adequate pathology.  A complete 
rationale for any opinions expressed should 
be given.

*  Concerning the low back, the examination 
should address whether the Veteran has 
radiculopathy due to his service-connected 
lumbosacral strain, and, if so, the 
manifestations and severity thereof.  

*  Concerning the right shoulder disability, 
the examiner must also determine whether the 
Veteran is right- or left-handed.  In this 
regard, the December 2006 and January 2008 VA 
examinations contain conflicting statements 
on this point.  

4.  After ensuring that the above development 
has been completed, and that any examinations 
obtained are adequate, readjudicate the 
claims on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and afforded an opportunity to respond, 
before the case is returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


